*320OPINION
By STEVENS, J.
It will be observed that the contract in question (defendants’ exhibit 1) provides for the exchange — not the sale — of properties, and at no place therein is there an agreement upon the part of either party thereto to pay the prices therein stipulated for the respective properties. The prices mentioned are stated solely for the purpose of determining the equities of the parties in their respective properties, and to determine the amoúnt of difference, if any, to be turned over by one party to the other.
We find no merit in the contentions of defendants, and the judgment of the trial court is affirmed.
WASHBURN, PJ, and PUNK, J, concur in judgment.